267 P.3d 205 (2011)
246 Or. App. 683
STATE of Oregon, Plaintiff-Respondent,
v.
Douglas Michael CAMPBELL, Defendant-Appellant.
10030469D; A146974.
Court of Appeals of Oregon.
Submitted October 7, 2011.
Decided November 23, 2011.
Paul B. Meadowbrook filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Defendant appeals a misdemeanor conviction for contempt based on a violation of a pretrial release agreement. Defendant argues that because contempt is not a crime, see State v. Reynolds, 239 Or.App. 313, 243 P.3d 496 (2010), the trial court erred, initially, in denying his motion to dismiss the charging instrument and, later, in convicting him of a misdemeanor. The state, for its part, concedes that contempt is not a crime but argues that the appropriate remedy was not dismissal of the indictment but rather "entry of a judgment that does not characterize contempt of court as a criminal conviction." We agree with the state's concession and its proposed disposition. See id. at 316, 243 P.3d 496 (reversing the defendant's conviction for contempt and remanding "for entry of a judgment in that case finding defendant in contempt of court"); see also ORS 33.065(5) (contempt proceeding for punitive sanctions may be initiated by a charging instrument "subject to the same requirements and laws applicable to an accusatory instrument in a criminal proceeding, and all proceedings on the accusatory instrument shall be in the manner prescribed for criminal proceedings").
Reversed and remanded with instructions to enter a judgment finding defendant in contempt of court.